Motion by appellant for a stay granted to the extent of staying, pending appeal, enforcement of the order appealed from dated September 28,1960, and motion otherwise denied, without prejudice to any subsequent motion by appellant for a stay, if so advised, in the event the pending motion for sequestration be decided adversely to him and in the event that he appeals from the order entered thereon. The present motion for a stay is granted on condition that appellant perfect the pending appeal and be ready to argue or submit it on January 13, 1961. The appeal is ordered on the calendar for that day. The record and appellant’s brief must be served and filed on or before January 9, 1961. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.